DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/868,641, filed on 7 May, 2020, in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 7 May, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 3 June, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/743,247, filed on 9 January, 2018.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1, ‘a first area and ‘a second area’.
Notation
References to patents will be in the form of [C:L] where C is the column number .
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 7, the claim recites ‘array substrate, wherein two metal trace layers…’ while at line 6 the claim recites ‘comprising two metal trace layers’.  Examiner presumes that the recitation at line 7 refers to that in line 6 and if so line 7 should recited ‘the two metal trace layers’.  Appropriate correction or clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,686,023 (‘023) in view of U.S. 2017/0179423 (Kwon).
Table 1 – Comparison of Pending Claims to ‘026 Claims
Pending claim
‘026 claim
1. A trace structure of an organic light emitting diode display panel, 

wherein the organic light emitting diode display panel comprises an array substrate that comprises a first area in which an organic light emitting diode light emitting layer is arranged and a second area that is different from the first area and outside the organic light emitting diode light emitting layer, 

the trace structure comprising two metal trace layers that are disposed on the second area of the array substrate, 

wherein two metal trace layers are mutually insulated from each other, and 

a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and 

wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.


comprising an array substrate, wherein the trace structure of the organic light emitting diode display panel comprises an outer lead region disposed on a substrate of the array substrate; 



wherein two metal trace layers which are mutually insulated are disposed on the outer lead region, 





a bending region is arranged in the outer lead region, traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle and 

the two metal trace layers connect the organic light emitting diode display panel with external electrical signals; 


wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer; and 

wherein the array substrate comprises a thin film transistor (TFT) switch and a gate insulation layer formed on the substrate, 

wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, 

a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.


a second area that is different from the first area and outside the organic light emitting diode light emitting layer, 


the trace structure comprising two metal trace layers that are disposed on the second area of the array substrate, 

wherein two metal trace layers are mutually insulated from each other, and 



wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.





an outer lead region, an organic light emitting diode light emitting layer overlapped on the array substrate, a polarizer and a glass cover plate, and the array substrate comprises a substrate, 

wherein at least two metal trace layers which are mutually insulated are disposed on the outer lead region, 






the two metal trace layers connect the organic light emitting diode display panel with external electrical signals; 




wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer; and 

wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, 

a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.



a second area that is different from the first area and outside the organic light emitting diode light emitting layer, 



the trace structure comprising two metal trace layers that are disposed on the second area of the array substrate, wherein two metal trace layers are mutually insulated from each other, and 

a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and 


wherein the two metal trace layers of the trace structure are arranged in the second area and outside 



an outer lead region, an organic light emitting diode light emitting layer overlapped on the array substrate, a polarizer and a glass cover plate, and 

the array substrate comprises a substrate, 

wherein at least two metal trace layers which are mutually insulated are disposed on the outer lead region, 


a bending region is arranged in the outer lead region, traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle and the two metal trace layers connect the organic light

emitting diode display panel with external electrical signals; 





wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer; and wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.

wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer located between the two trace layers.
Claim 1 and 3…

wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer;
3. The trace structure of the organic light emitting diode display panel according to claim 1, 

wherein the array substrate comprises a TFT (thin film transistor) switch and a gate insulation layer formed in the first area and having a portion located in the second area, and 

wherein a first metal trace layer of the two metal trace layers is arranged on the portion of the gate insulation layer that is located in the second area, and 

a second metal trace layer of the two metal trace layers is arranged on an insulation layer that is located on and covers the first metal trace layer.
Claim 1…


wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, 



wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, 

a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.
4. The trace structure of the organic light emitting diode display panel according to claim 1, wherein projections of the traces of the two metal trace layers intersect but do not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
2. The trace structure of the organic light emitting diode display panel according to claim 1, wherein projections of the traces of the two metal trace layers in the outer lead region intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
5. An organic light emitting diode display panel, comprising an array substrate having a first area and a second area different from the first area, 

an organic light emitting diode light emitting layer, 




a trace structure comprising two metal trace layers that are disposed in the second area of the array substrate, wherein the two metal trace layers are mutually insulated from each other, and 

a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and 

wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
an outer lead region, 


an organic light emitting diode light emitting layer overlapped on the array substrate, 



wherein at least two metal trace layers which are mutually insulated are disposed on the outer lead region, 


a bending region is arranged in the outer lead region, traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle and 

the two metal trace layers connect the organic light emitting diode display panel with external electrical signals; 




wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer; and 

wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, 

a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.


wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer located between the two trace layers.
Claim  3…

wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer;

7. The organic light emitting diode display panel according to claim 5, 

wherein the array substrate comprises a TFT switch and a gate insulation layer formed in the first area and having a portion located in the second area, and 

wherein a first metal trace layer of the two metal trace layers is arranged on the portion of the gate insulation layer that is located in the second area, and 





wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, 


wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, 




wherein projections of the traces of the two metal trace layers intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
Claim 4. The organic light emitting diode display panel according to claim 3, 

wherein projections of the traces of the two metal trace layers in the outer lead region intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
9. The organic light emitting diode display panel according to claim 5, 

wherein the external device mounted to second area of the array substrate comprises 

a flexible circuit board, which is connected to the organic light emitting diode light emitting layer via the metal trace layers.
5. The organic light emitting diode display panel according to claim 3, further comprising 




a flexible circuit board, wherein the flexible circuit board is connected to the outer lead region and is coupled to the organic light emitting diode display panel via the metal trace layers.
10. The organic light emitting diode display panel according to claim 5, wherein the external device mounted to second area of the array substrate comprises 

a chip and the metal trace layers of the trace structure is connected between the organic light emitting diode light emitting layer and the chip.
Kwon teaches and well known in the art
11. An organic light emitting diode display device comprising an organic light emitting diode display panel, wherein the organic light emitting diode display panel comprises an array substrate having a first area and a second area different from the first area, 

an organic light emitting diode light emitting layer, 


a polarizer, and a glass cover plate being arranged in the first area of the array substrate, 


a trace structure comprising 

two metal trace layers that are disposed in the second area of the array substrate, 

wherein the two metal trace layers are mutually insulated from each other, and 

a bending region is configured in the second area, such that traces of the two metal trace layers and a 

wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.



an outer lead region, an organic light emitting diode light emitting layer overlapped on the array substrate, 

a polarizer and a glass cover plate, and 

the array substrate comprises a substrate, 

wherein at least 

two metal trace layers which are mutually insulated are disposed on the outer lead region, 




a bending region is arranged in the outer lead region, traces of the two metal trace layers and a center line 

he two metal trace layers connect the organic light

emitting diode display panel with external electrical signals; 





wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer; and wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.


wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer located between the two trace layers.
From claim 6


wherein the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer
13. The organic light emitting diode display device according to claim 11, 

wherein the array substrate comprises a TFT switch and a gate insulation layer formed in the first area and having a portion located in the second area, and 

wherein a first metal trace layer of the two metal trace layers is arranged on the portion of the gate insulation layer that is located in the second area, and 

a second metal trace layer of the two metal trace layers is arranged on an insulation layer that is located on and covers the first metal trace layer.
From claim 6


wherein the array substrate comprises a TFT switch and a gate insulation layer formed on the substrate, 


wherein a first metal trace layer of the two metal trace layers is arranged on the gate insulation layer of the outer lead region, 

a second metal trace layer of the two metal trace layers is arranged on the insulation layer covering the first metal trace layer of the outer lead region.
14. The organic light emitting diode display device according to claim 11, 

wherein projections of the traces of the two metal trace layers intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
7. The organic light emitting diode display device according to claim 6, 

wherein projections of the traces of the two metal trace layers in the outer lead region intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.


a flexible circuit board, which is connected to the organic light emitting diode light emitting layer via the metal trace layers.
8. The organic light emitting diode display device according to claim 6, further comprising 



a flexible circuit board, wherein the flexible circuit board is connected to the outer lead region and is coupled to the organic light emitting diode display panel via the metal trace layers. 
16. The organic light emitting diode display device according to claim 11, wherein the external device mounted to second area of the array substrate comprises a chip and the metal trace layers of the trace structure is connected between the organic light emitting diode light emitting layer and the chip. 
Kwon teaches and is well known in the art.


Regarding claim 1 and referring to Table 1 at claim 1 of the ‘023 patent, Examiner notes that the an outer lead region may be interpreted as a second area in that is not an area where the OLED emitting layer is located, i.e. is different from an area of the OLED emitting layer which may also be a species of the first layer.  Furthermore, both claims describe the trace structure as two metal layers that are separated by insulation which means the layers are mutually insulated as well in the absence of any differentiating subject matter.  Further the trace layers in the second or outer lead area are connect the display to external signals.  Examiner observes that the structural detail of pending claim 1 not described in claim 1 of the ‘028 patent is merely an external device mounted to the second area of the array substrate electrically connected to the trace structure such that an external electrical signal is supplied.
Examiner notes that Kwon is directed to OLED devices and at Figure 1 teaches a trace structure, e.g. 210 [0056] described as a flexible circuit film, integrated with the printed circuit board, 250 [0055] which is itself integrated with a driving integrated circuit 230 [0055].

    PNG
    media_image1.png
    846
    723
    media_image1.png
    Greyscale
Taken as a whole, the prior art is directed to OLED devices.  An artisan would be 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate to provides art recognized interconnect such that the display can function to generate images and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 1 and referring to Table 1 at claim 3 of the ‘023 patent, Examiner notes the same analysis discussed above applies.
Regarding claim 1 and referring to Table 1 at claim 6 of the ‘023 patent above, Examiner notes Kwon teaches an external device mounted to the second area of the array substrate and it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, claim 1 of the ‘028 patent recites this subject matter.
Regarding claim 3 which depends upon claim 1 it appears that thus subject matter is described and suggested by the subject matter of claim 1.  Examiner is unable to determine a structural difference between claim 3 and claim 1.
Regarding claim 4 which depends upon claim 1, claim 2 of the ‘028 patent describes this subject matter.
Regarding claim 5 and referring to Table 1 and the discussion at claim 1 it appears to Examiner that a an outer lead region is a species of a second area.  Claim 3 of the ‘028 patent does not teach an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
Kwon teaches external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
For the reasons discussed at claim 1 it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 6 which depends upon claim 5, claim 3 of the ‘028 patent describes this subject matter.
Regarding claim 7 which depends upon claim 5, claim 3 of the ‘028 patent describes this subject matter. 
Regarding claim 8 which depends upon claim 5, claim 4 of the ‘028 patent describes this subject matter.
Regarding claim 9 which depends upon claim 5, claim 5 of the ‘023 patent describes this subject matter.
Regarding claim 10 which depends upon claim 5, Kwon teaches a chip, 230 [0055], and the metal trace layers of the trace structure, e.g. 210 [0056] is connected between the organic light emitting diode light emitting layer and the chip, as shown.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 with a chip and the metal trace layers of the trace structure is connected between the organic light emitting diode light emitting layer and the chip because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 11 and referring to claim 6 of the ‘028 patent, Examiner notes 
Kwon teaches an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
For the reasons discussed at claim 1 it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 11 with an external electrical signal that is supplied from an external device mounted to the second area of the array substrate to improve the functionality of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, claim 6 of the ‘028 patent describes this subject matter. 
Regarding claim 13 which depends upon claim 11, claim 6 of the ‘028 patent describes this subject matter.
Regarding claim 14 which depends upon claim 11, claim 7 of the ‘028 patent describes and suggests this subject matter.
Regarding claim 15 which depends upon claim 11, claim 8 of the ‘028 patent describes and suggests this subject matter.
Regarding claim 16 which depends upon claim 11, Kwon teaches a chip, 230 [0055], and the metal trace layers of the trace structure, e.g. 210 [0056] is connected between the organic light emitting diode light emitting layer and the chip, as shown.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image2.png
    846
    723
    media_image2.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, U.S. 2018/0374912 (Zhang) and U.S. 2014/0138637 (Yang).

    PNG
    media_image3.png
    497
    790
    media_image3.png
    Greyscale
Regarding claim 1 Kwon teaches a trace structure, 140 [0054], of an organic light emitting diode display panel, 100 [0040], wherein the organic light emitting diode display panel comprises an array substrate, 110 [0054], that comprises a first area, as annotated, in which an organic light emitting diode light emitting layer is arranged, as shown, and a second area, as annotated, that is different from the first 

    PNG
    media_image4.png
    354
    709
    media_image4.png
    Greyscale
Kwon does not explicitly teach the trace structure comprising two metal trace that are disposed on the second area of the array substrate, wherein two metal trace layers are mutually insulated from each other, and a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
Zhang is directed to displays with a bending region configured in an area different from the OLED light emitting area.  At Figure 14, 
Zhang does not teach that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle.

    PNG
    media_image5.png
    407
    781
    media_image5.png
    Greyscale
Yang is directed to improvements in flexible displays.  Yang is directed to flexible displays. At Figure 7 and 19H, Yang teaches two metal trace layers, 1906/1908 or 
    PNG
    media_image6.png
    426
    757
    media_image6.png
    Greyscale
702/704, which are mutually 
At [0003], Yang teaches
[0003] To fabricate a flexible display, many display components have been developed to use organic materials, such as organic light emitting layer, organic passivation layer and polymer substrate as a flexible substrate.  However, it is difficult to replace metal traces of the display with an organic material, because electrical conductivity of the organic material is not as high as the metal traces. The metal traces may be broken or disconnected when a display panel is bent, because the metal traces have a fracture strain limit of about 1%. Some other components still use silicon nitride, which may also be cracking. Therefore, it is desirable to have display components to be bendable or flexible. 
At [0005-6], Yang teaches 
[0005] In one embodiment, a flexible display having an array of pixels or sub-pixels is provided. The display includes a flexible substrate and an array of thin film transistors (TFTs) corresponding to the array of pixels or sub-pixels on the substrate. The display also includes a first plurality of metal lines coupled to gate electrodes of the TFTs and a second plurality of metal lines coupled to source electrodes and drain electrodes of the TFTs. At least one of the first plurality of metal lines and the second plurality of metal lines comprises a non-stretchable portion in the TFT areas and a stretchable portion outside the TFT areas. 
[0006] In another embodiment, a flexible display having an array of pixels or sub-pixels is provided. The display includes a flexible substrate and a buffer layer over the flexible substrate. The display also includes an array of thin film transistors (TFTs) corresponding to the array of pixels or sub-pixels on the substrate. The display further includes a first plurality of metal lines coupled to gate electrodes of the TFTs, and a second plurality of metal lines coupled to source electrodes and drain electrodes of the TFTs. The display also includes an integration circuit (IC) board outside the TFT and pixels, and a plurality of metal traces coupled between the TFTs and the IC board. The plurality of metal traces is formed of at least one of the first metal for gate electrode of the TFT and the second metal for source electrode and drain electrode of the TFT. The plurality of metal traces being disposed over the buffer layer. The buffer layer outside the TFT area is configured to have a striation pattern. 
Yang teaches metal trace layers which are mutually insulated and traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle result in a stretchable interconnect structure that enables the display to be rolled or bent, [0004], thus mitigating the fracture strain limit of conventional metal traces while utilizing the electrical conductivity of metals, see [0003-0006].
Taken as a whole, the prior art is directed to improvements in flexible displays.  Kwon teaches that metal interconnects are routed in a second area comprising a bendable region.  Zhang teaches that wiring in a bendable region may be configured as two metal traces that are mutually insulated.  Yang teaches metal trace layers in a bending region which are mutually insulated are configured as traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle which results in a stretchable interconnect structure that mitigates the fracture strain limit of otherwise conventional metal traces.  
An artisan would find it desirable to improve the reliability of metal trades in the bending region to fracture.  An artisan would find it desirable to minimize wiring congestion by using two wiring traces that are mutually insulated from one another.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 a trace structure comprising two metal trace that are disposed on the second area of the array substrate, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Zhang and Yang teach the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer located between the two trace layers.

    PNG
    media_image7.png
    449
    593
    media_image7.png
    Greyscale
Regarding claim 3 which depends upon claim 1, Yang teaches at Figure 9 a suitable arrangement of TFT and gate oxide wherein the array substrate comprises a TFT (thin film transistor) switch and a gate insulation layer, 908 [0076], formed in the first area, i.e. the non-bending area, and having a portion located in the second area, i.e. the bending edge.  
Zhang teaches the trace structure comprising two metal traces is located in the bending area.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the array substrate comprises a TFT (thin film transistor) switch and a gate insulation formed in the first area and having a portion located in the second area, as taught by Yang, and wherein a first metal trace layer of the two metal trace layers is arranged on the portion of the gate insulation layer that is located in the second area, and a second metal trace layer of the two metal trace layers is arranged on an insulation layer that is located on and covers the first metal trace layer because Zhang and Yang teaches that two trace metal layers are located in the second area, i.e., the bending area, and because the combination of familiar elements according to known methods is likely to be obvious KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 4 which depends upon claim 1, Yang teaches and suggests at Figure 7 projections of the traces of the two metal trace layers intersect but do not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.

    PNG
    media_image8.png
    412
    673
    media_image8.png
    Greyscale
Regarding claim 5 and referring to the discussion at claim 1, Kwon discloses an organic light emitting diode display panel, 100 [0040], comprising an array substrate, 110 [ 0053], having a first area, as annotated, and a second area, as annotated, different from the first area, as shown, an organic light emitting diode light emitting layer, 121 [0044-48], a polarizer as described at [0052], and a glass cover plate, 610 [0089], being arranged in the first area of the array substrate, as shown, a trace structure, 140 [0079], a bending region, as annotated, is configured in the second area, as shown,  wherein the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer, as shown, to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal, e.g. timing, power, ground, data from driver 230, that is supplied from an external device, e.g. 230 is a driver and 270 is a driving circuit or 210 flexible circuit, mounted to the second area of the array substrate, 
Kwon does not explicitly teach a trace structure comprising two metal trace layers that are disposed in the second area of the array substrate, wherein the two metal trace layers are mutually insulated from each other, and a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
As discussed above Zhang teaches a trace structure comprising two metal trace layers that are disposed in the second area of the array substrate, wherein the two metal trace layers are mutually insulated from each other, and a bending region is configured in the second area, such that traces of the two metal trace layers are in the bending region.
Zhang does not teach that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle.
Yang teaches traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle.
For the reasons discussed at claim 1 it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 comprising a trace structure comprising two metal trace layers that are disposed KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 6 which depends upon claim 5, Zhang and Yang teach the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer located between the two trace layers.
Regarding claim 7 which depends upon claim 5, Yang teaches at Figure 9 a suitable substrate configuration wherein the array substrate comprises a TFT (thin film transistor) switch and a gate insulation layer, 908 [0076], formed in the first area, i.e. the non-bending area, and having a portion located in the second area, i.e. the bending edge.
Zhang teaches the metal traces are located in the bending area.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 wherein the array KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 which depends upon claim 5, Yang teaches and suggests projections of the traces of the two metal trace layers intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
Regarding claim 9 which depends upon claim 5, Kwon teaches the external device mounted to second area of the array substrate comprises a flexible circuit board, e.g. flexible circuit film 210 [0055], which is connected to the organic light emitting diode light emitting layer via the metal trace layers, as shown.
Regarding claim 10 which depends upon claim 5, Kwon teaches the external device mounted to second area of the array substrate comprises a chip, e.g. 270 [0061], and the metal trace layers of the trace structure is connected between the organic light emitting diode light emitting layer and the chip, as shown.
Regarding claim 11 and referring to the discussion at claim 1, Kwon discloses an organic light emitting diode display device comprising an organic light emitting diode display panel, 100 [0040], wherein the organic light emitting diode display panel 
Kwon does not explicitly teach a trace structure comprising two metal trace layers that are disposed in the second area of the array substrate, wherein the two metal trace layers are mutually insulated from each other, and a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate.
Zhang teaches teach a trace structure comprising two metal trace layers that are 
Yang teaches in a bending region two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle.
For the reasons discussed at claim 1 it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 11 comprising a trace structure comprising two metal trace layers that are disposed in the second area of the array substrate, wherein the two metal trace layers are mutually insulated from each other, and a bending region is configured in the second area, such that traces of the two metal trace layers and a center line of the bending region are arranged with a non-orthogonal included angle, and wherein the two metal trace layers of the trace structure are arranged in the second area and outside the organic light emitting diode light emitting layer to connect the organic light emitting diode light emitting layer arranged in the first area to an external electrical signal that is supplied from an external device mounted to the second area of the array substrate to improve the reliability of the trace structure and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, Zhang and Yang teach the two metal trace layers are arranged in a thickness direction of the organic light emitting diode display panel and are insulated by an insulation layer located between the two 
Regarding claim 13 which depends upon claim 11, at Figure 9, Yang teaches and suggests a suitable configuration of the array substrate wherein the array substrate comprises a TFT switch and a gate insulation layer formed in the first area and having a portion located in the second area, 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 11 wherein a first metal trace layer of the two metal trace layers is arranged on the portion of the gate insulation layer that is located in the second area, and a second metal trace layer of the two metal trace layers is arranged on an insulation layer that is located on and covers the first metal trace layer because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 14 which depends upon claim 11, at Figure 9 Yang teaches and suggests projections of the traces of the two metal trace layers intersect but not completely overlap and an intersecting position is at two sides of the center line of the bending region or on the center line of the bending region.
Regarding claim 15 which depends upon claim 11, Kwon teaches the external device mounted to second area of the array substrate comprises a flexible circuit board, e.g. 210, which is connected to the organic light emitting diode light emitting layer via the metal trace layer, as shown.
Regarding claim 16 which depends upon claim 11, Kwon teaches the external device mounted to second area of the array substrate comprises a chip, 210, and the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893